PER CURIAM.
The court declines to consider the appeal in this case because the record is _ imperfect. (1) The affidavit of Warren F. Miller and the notice of motion for judgment of foreclosure, noted in the order as having been read on the motion, are not printed in the record. (2) The affidavits of James C. Beecher, Jacob T. Smith, and Allison K. Hume, which are printed in the record, are not recited in the order as having been read on the motion. (3) The order should be resettled, so as to show what papers were used before the judge, and such papers should be printed in the record.